Citation Nr: 0904400	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-10 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Huntington, West Virginia



THE ISSUE

Entitlement to clothing allowance for the year 2006.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the VAMC in 
Huntington, West Virginia.

The veteran requested a hearing before a Veterans Law Judge 
at the Regional Office in his April 2007 Substantive Appeal.  
He withdrew his request in April 2008.  See 38 C.F.R. 
§ 20.704(e) (2008).  


FINDINGS OF FACT

1.  The veteran uses a physician prescribed ointment to treat 
his service-connected chloracne.

2.  The ointment that the veteran uses is shown by at least 
some competent evidence to stain his clothing.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for entitlement to an annual clothing allowance for 
the year 2006 have been met.  38 U.S.C.A. § 1162 (West 2002 & 
Supp 2007); 38 C.F.R. § 3.810(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Given the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to the veteran's claim is 
required at this time.

The law provides for payment of an annual clothing allowance 
for each veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the VA determines 
tends to wear out or tear the clothing of the veteran, or 
uses medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability and 
the VA determines causes irreparable damage to the veteran's 
outer garments. 38 U.S.C.A. § 1162. 

The implementing regulation, 38 C.F.R. § 3.810, provides in 
pertinent part that the annual clothing allowance may be 
granted when the following criteria are met: 

(1) A medical report discloses that the veteran wears or uses 
certain prosthetic or orthopedic appliances which tend to 
wear or tear clothing (including a wheelchair) because of a 
service- connected disability and such disability is the loss 
or loss of use of a hand or foot; or

(2) The Chief Medical Director or designee certifies that 
because of a service-connected disability a prosthetic or 
orthopedic appliance is worn or used which tends to wear or 
tear the veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outer garments.

The veteran contends that the physician prescribed ointment 
used to treat his service-connected chloracne causes staining 
to his outer garments.  In support of this contention, the 
Board notes a January 2003 statement from the veteran's wife 
reporting that the antibacterial cleansers and creams 
prescribed by the physician to treat the chloracne have 
"ruined his shirts."  The record indicates that the veteran 
applied for his clothing allowance in 2003 as a result 
thereof.  In his November 2006 Notice of Disagreement (NOD), 
the veteran asserted that he had been receiving a clothing 
allowance for the past few years.

However, in 2006, the veteran was denied the allowance, as 
indicated by the August 2006 decision of the VAMC.  In the 
January 2007 Statement of the Case (SOC), the Chief of 
prosthetics and sensory aids service reported that according 
to both the VAMC Chief of pharmacy service and a 
representative from the manufacture of the ointment, 
Bacitracin Ointment (prescribed to treat the veteran's 
chloracne) did not cause irreparable staining to outer 
garments that could not be removed with normal laundering.  

In a statement received in August 2007 from First Aid 
Research Corp, it was reported that due to the fact of having 
a petrolatum base; Bacitracin Ointment may stain clothing 
permanently.  Research shows that First Aid Research Corp is 
a developer and manufacturer of a brand of bacitracin 
ointment.

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the physician 
prescribed ointment causes staining to the veteran's 
clothing.  To that end, the Board has no reason to doubt the 
credibility of the veteran or his wife concerning the 
asserted damage to his clothing or receipt of clothing 
allowance in prior years related to the use of the prescribed 
ointment.  Thus, entitlement to a clothing allowance is 
warranted.


ORDER

Entitlement to clothing allowance for the year 2006 is 
granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


